UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: xPreliminary Information Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) oDefinitive Information Statement TECHNEST HOLDINGS, INC. (Name of Registrant As Specified In Its Charter) Payment of Filing Fee (Check the Appropriate Box): oNo fee required xFee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: 4. Proposed maximum aggregate value of transaction: $34,000,000 5. Total fee paid: $1,043.80 oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule or Registration Statement No: 3. Filing Party: 4. Date Filed: TECHNEST HOLDINGS, INC. 10411 Motor City Drive, Suite 650 Bethesda, Maryland 20817 ●, 2007 NOTICE OF ACTION TAKEN PURSUANT TO WRITTEN CONSENT OF STOCKHOLDERS Dear Stockholder: This Notice and Information Statement are being furnished to you to provide a description of actions taken on October 23, 2007 by the holders of approximately 55.5% of our outstanding shares of Common Stock in accordance with Sections 78.320 and 78.565 of the Nevada Revised Statutes and our articles of organization and bylaws. This Information Statement is first being mailed to stockholders on or about ●, 2007 and relates to the following actions of a majority of our stockholders: · To approve and authorize a stock purchase agreement (the “Stock Purchase Agreement”), dated as of September 10, 2007, by and among the Company, E-OIR Technologies, Inc., a Virginia corporation and our wholly owned subsidiary (“EOIR”) and EOIR Holdings, LLC, a Delaware limited liability company, and the transactions described therein and contemplated thereby. Pursuant to the Stock Purchase Agreement, EOIR Holdings, LLC has agreed to purchase, and the Company has agreed to sell, 100% of the issued and outstanding shares of capital stock of EOIR, for $11 million in cash, subject to certain post-closing adjustments described in the accompanying Information Statement, plus a potential contingent purchase price payment of $23 million.EOIR Holdings, LLC is an entity formed on August 9, 2007 for the purposes of facilitating this transaction and is an affiliate of The White Oak Group, Inc., an Atlanta, Georgia based private investment firm focused on investments in the aerospace and defense industry, with an emphasis on the following sectors: Homeland security (detection and deterrence); avionics and instrumentation; command and control; and communication networks and services. The Stock Purchase Agreement is included as Annex A to the accompanying Information Statement.This Sale may constitute a sale of substantially all of the Company’s assets within the meaning of the Nevada Revised Statutes, and thus, we have obtained the approval of the holders of a majority of the issued and outstanding Common Stock of the Company.The Company’s board of directors approved the Stock Purchase Agreement and the transaction contemplated thereby on September 7, 2007. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. NO MEETING OF STOCKHOLDERS WILL BE HELD TO CONSIDER THE STOCK PURCHASE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY. Your vote or consent is not requested or required to approve these matters.The accompanying Information Statement is furnished only to inform you of the actions described above before they take effect in accordance with Rule 14c-2 of the Securities Exchange Act of 1934, as amended, and related provisions. By Order of the Board of Directors /s/Joseph P. Mackin Joseph P. Mackin Chief Executive Officer, President and Chairman of the Board of Directors INFORMATION STATEMENT TECHNEST HOLDINGS, INC. 10411 Motor City Drive, Suite 650 Bethesda, Maryland 20817 ●, 2007 WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND A PROXY NOTICE OF ACTION TAKEN PURSUANT TO WRITTEN CONSENT OF STOCKHOLDERS This Information Statement is being mailed on or about ●, 2007 to our stockholders of record at the close of business on October 22, 2007 to inform you of the corporate action described herein before it takes effect in accordance with Rule 14c-2 promulgated under the Securities Exchange Act of 1934, as amended. On October 23, 2007, the holders of 11,121,334 shares of Common Stock, representing approximately 55.5% of the total number of issued and outstanding shares of our capital stock entitled to vote on this matter, approved the following resolution: · To approve and authorize a stock purchase agreement (the “Stock Purchase Agreement”), dated as of September 10, 2007, by and among the Company, E-OIR Technologies, Inc., a Virginia corporation and our wholly owned subsidiary, and EOIR Holdings, LLC, a Delaware limited liability company, and the transactions described therein and contemplated thereby. As of October 22, 2007, we had 20,030,979 shares of Common Stock issued and outstanding, all of which are voting securities that would be entitled to vote on this matter at a special meeting of stockholders if one were to be held.Each share of Common Stock is entitled to one vote. Section 78.320 of the Nevada Revised Statutes (the “NRS”) provides that any action which may be taken at any annual or special meeting of stockholders may be taken without a meeting and without prior notice if a consent in writing setting forth the action taken is signed by the holders of outstanding stock having not less than the minimum number of votes that would be necessary to take such action.In order to eliminate the costs and management time involved in obtaining proxies and in order to effect the above actions as early as possible, our board of directors obtained the written consent of our stockholders who, in the aggregate, hold shares representing more than 50% of the Company's issued and outstanding shares of voting capital stock.Accordingly, no other vote or stockholder action is required. We have asked brokers and other custodians, nominees and fiduciaries to forward this Information Statement to the beneficial owners of the Common Stock held of record by such persons and will reimburse such persons for out-of-pocket expenses incurred in forwarding such material.We will also pay the expenses of furnishing this Information Statement, including the costs of preparing, assembling and mailing this Information Statement. THIS IS NOT A NOTICE OF A MEETING OF STOCKHOLDERS AND NO STOCKHOLDERS’ MEETING WILL BE HELD TO CONSIDER ANY MATTER DESCRIBED HEREIN.NO VOTE OR OTHER ACTION BY OUR STOCKHOLDERS IS REQUIRED IN RESPONSE TO THIS INFORMATION STATEMENT.NEVERTHELESS, YOU ARE URGED TO READ THIS INFORMATION STATEMENT CAREFULLY AND IN ITS ENTIRETY. Any stockholder who desires more information regarding the Company may review the Company's filings with the Securities and Exchange Commission. We are a public company and file annual, quarterly and current reports, proxy statements and other information with the Securities and Exchange Commission.Copies of the reports, proxy statements and other information may be read and copied at the SEC's Public Reference Room at treet, N.E., Washington, D.C. 20549.You can request copies of such documents by writing to the SEC and paying a fee for the copying cost. You may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC maintains a web site at (http://www.sec.gov) that contains reports, proxy and information statements and other information regarding registrants that file electronically with the SEC. Our Common Stock is quoted on the OTC Bulletin Board by the National Association of Securities Dealers, Inc. under the symbol “TCNH.OB.” On October 22, 2007, the last reported sale price of our Common Stock on the OTC Bulletin Board was $0.032 per share. The date of this Information Statement is ●, 2007. -i- Table of Contents Page STATEMENTS REGARDING FORWARD LOOKING INFORMATION 1 SUMMARY TERM SHEET 3 RISK FACTORS 7 THE PARTIES TO THE SALE 11 THE BUSINESS OF TECHNEST HOLDINGS, INC. AFTER THE SALE 13 THE SALE 15 INTERESTS OF TECHNEST DIRECTORS AND OFFICERS IN THE SALE 28 THE STOCK PURCHASE AGREEMENT 30 ANCILLARY AGREEMENTS 41 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 44 WHERE YOU CAN FIND ADDITIONAL INFORMATION 47 CERTAIN UNAUDITED PRO FORMA CONDENSED FINANCIAL INFORMATION 48 EOIR TECHNOLOGIES, INC. UNAUDITED FINANCIAL STATEMENTS F-1 Annexes Annex A –
